494 F.2d 1186
Peter S. DeSIMONE, Plaintiff-Appellant,v.Velma LINFORD et al., etc., Defendants-Appellees.
No. 73-2696.
United States Court of Appeals, Fifth Circuit.
May 31, 1974.

Howard Moore, Jr., Elizabeth R. Rindskopf, John R. Myer, Atlanta, Ga., for plaintiff-appellant.
Beverly Bates, Asst. U.S. Atty., John W. Stokes, U.S. Atty., Atlanta, Ga., for defendants-appellees.
Before BROWN, Chief Judge, and GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant was discharged from his position as a Deputy Director of ACTION Recruitment pursuant to a general reduction in force.  Appellant sought administrative review through two levels in the United States Civil Service Commission.  in the meantime he requested a preliminary injunction ordering reinstatement pending a final determination of his administrative appeal.  The District Court denied the requested equitable relief and this appeal followed.1


2
A first level decision by the Civil Service Commission's Appeals Examining Office denying appellant all requested relief was rendered prior to oral argument.  Subsequent to argument, that decision was affirmed by the Civil Service Commission Board of Appeals and Review bringing appellant's administrative appeal to a conclusion.  Since the sole issue raised on appeal to this Court is a challenge to the District Court's denial of injunctive relief pending a final decision of the administrative appeal we are compelled to vacate the order and remand the case to the District Court to dismiss it as moot.  National Lawyers Guild, University of Texas Chapter v. Board of Regents, 5 Cir., 1974, 490 F.2d 97; United States Serviceman's Fund v. Killeen Independent School District, 5 Cir., 1974, 489 F.2d 693; United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36; St. Pierre v. United States, 1943, 319 U.S. 41, 63 S. Ct. 910, 87 L. Ed. 1199; Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-517; New Left Educ. Project v. Board of Regents, 5 Cir., 1973, 472 F.2d 218, 221; Lebus, Regional Director v. Seafarers' Int'I Union, 5 Cir., 1968, 398 F.2d 281, 283; United States v. West Gulf Maritime Ass'n, 5 Cir., 1972, 460 F.2d 1231.


3
Vacated and remanded.



1
 Cf. Sampson v. Murray, 1974, 415 U.S. 61, 94 S. Ct. 937, 39 L. Ed. 2d 166; Arnett v. Kennedy, 1974, U.S.  ,  94 S. Ct. 1633, 40 L. Ed. 2d 15